Fourth Court of Appeals
                                        San Antonio, Texas
                                               January 23, 2020

                                            No. 04-20-00012-CV

                                            IN RE J.H. and C.H.

                                      Original Mandamus Proceeding 1

                                                    ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On January 8, 2020, relators filed a petition for writ of mandamus. This court believes a
serious question concerning the mandamus relief sought required further consideration. See TEX.
R. APP. P. 52.8(b). The respondent and real parties in interest may file a response to the petition
in this court no later than February 3, 2020. Any such response must conform to Texas Rule
of Appellate Procedure 52.4.

           It is so ORDERED on January 23, 2020.


                                                                           PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court




          This proceeding arises out of Cause No. 2018-PA-01669, styled In the Interest of L.S.R., a Child, pending
           1

in the 131st Judicial District Court, Bexar County, Texas, the Honorable Martha Tanner presiding.